Order filed October 25, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00895-CR
                                     ____________

                       JOE ANTHONY MARTINEZ, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 338th District Court
                                Harris County, Texas
                            Trial Court Cause No. 765967


                                        ORDER

       This is an appeal from the trial court’s order signed May 8, 2012, denying DNA
testing pursuant to Chapter 64 of the Texas Code of Criminal Procedure. The clerk’s
record was filed September 28, 2012. The record contains a letter from appellant in which
he states that a motion for new trial was timely filed.

       Our review has determined that a relevant item has been omitted from the clerk’s
record. See Tex. R. App. P. 34.5(c). The record does not contain Appellant’s Motion for
New Trial from the denial of DNA testing filed on or about June 8, 2012.
       The Harris County District Clerk is directed to file a supplemental clerk’s record
on or before November 16, 2012, containing Appellant’s Motion for New Trial from the
denial of DNA testing filed on or about June 8, 2012.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM